Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
	Applicant’s amendment filed 5/12/2022 has been received and entered.  Claims 19 and 20 have been amended, and claims 1-10 have been cancelled.
	Claims 11-26 are pending.
	
Election/Restriction
Applicant’s election without traverse of group III, claims 19-20, in the reply filed on 5/12/2022 is acknowledged.
It is noted that the elected claims have been amended from a generic claim for an application of QTLqPD05 to a method of identifying a genetic mechanism comprising the step of using QTLqPD05. Upon review of the pending claims, claims 21-22 provide for the same use and ‘application’ of QTLqPD05, and while previously grouped as a product will be examined with the elected group as a method.  Claims 23-25 appear to encompass other types of applications/methods and are considered a separate invention.
Claims 11-26 are pending.  Claims 11-18, 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2022.
The examiner has required restriction between product or apparatus claims and process claims.  Applicants have elected claims directed to a method which are not subject to rejoinder practice.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 19-22, drawn to method/application of QTLqPD05 for soybean yield are currently under examination. 

Priority
	This application filed 4/23/2019 claims benefit to foreign application CN20181037533-3.0 filed 4/24/2018 in China.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  See priority document electronically retrieved and entered 11/8/2019.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  See for example citations in Background section [0003]-[0004]. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. A review of the specification indicates ‘http’ appears five times in the specification, for example in [0043].  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejected claims are directed to and encompass a soybean anti-pod-shattering major QTL termed QTLqPD05.  Dependent claims 20 and 22 provide forward and reverse primers SEQ ID NOs 1 and 2 for the practice of the method steps, but the claims do not set forth any structural requirements for QTLqPD05 itself.
When the claims are analyzed in light of the specification, the invention encompasses an undescribed nucleotide sequence, and while the specification provides a location for QTLqPD05 on chromosome 5 and general location thereon (see [0006]-[0007] for example), it fails to provide any nucleotide sequence or function of the genes associated with this QTL for anti-pod-shattering, yield or any specific guidance or ability to use the sequence.  The instant specification teaches a means to screen the region of interest and characterize traits, but in the instant case the specification provides no structural limitations of any nucleic acid molecules at the location indicated on chromosome 5 of soybean plants. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."   In this case, the skilled artisan cannot envision the detailed chemical structure of the encompassed nucleic acids, and possible variations or polymorphisms, possible genes, the possible encoded amino acids which result in the QTL properties regardless of the complexity or simplicity of the method of characterization and isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993), and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The current situation is a definition of the compound solely based on its functional utility, as a polymorphism, without any definition of the particular polymorphisms claimed.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  Similarly, Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) stated that "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.
In the instant application, the provided information regarding nucleic for acid anti-pod-shattering QTL do not constitute an adequate written description of the broad subject matter of the claims, and so one of skill in the art cannot envision the detailed chemical structure of the nucleic acids encompassed by the claimed arrays.  Adequate written description requires more than a statement that nucleic acids with a particular quality are part of the invention and reference to a potential method for their identification.  The nucleic acid sequence is required.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 have been amended in the preamble to indicate the claims is a method, however it contains no steps.  Claims 21-22 are directed to “An application” and do not set forth any active steps.  As provided in MPEP 2173.05(q),  attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986.
Amending the claims to provide for active steps where a sequence is used would address the basis of the rejection.

Claims 20 and 22 recites the limitation "the Sequence Listing" in the claim for the source of the SEQ ID NOs, and is not present in the independent claim nor prior in the claims.  There is insufficient antecedent basis for this limitation in the claim.
Deleting the sequencing listing would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims provide no active method steps, and appear to be suggestions or indications for the use of QTLqPD05  MPEP states that it is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101 for failure to recite a claim within one of the statutory classes under 35 U.S.C. 101.  In this case, the claim limitations fail to provide that the claims are directed to either a process with steps or a composition of matter, and appear to be general instructions to use or apply QTLqPD05 without any indication how.  Dependent claims provide a description of the molecular marker, but does not provide an active step that is required to be performed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19 and 21 are rejected under 35 U.S.C. 102a(1) as being anticipated by Liu et al. (Oct 2018).
Claim 19 has been amended and provides for using QTLqPD05 for screening molecular markers related to soybean yield.  Claim 21 provides that QTLqPD05 is used in an application without any specific steps or require outcomes.  Liu et al teach that understanding the genetic basis underlying domestication-related traits (DRTs) is important in order to use wild germplasm efficiently for improving yield, stress tolerance and quality of crops. They provide a study that was conducted to characterize the genetic basis of DRTs in soybean (Glycine max) using quantitative trait locus (QTL) mapping.  In Table 2, Liu et al provide PD05 (Satt215) and that it is associated with yield traits.

Conclusion
No claim is allowed.
Claims 20 and 22 are free of the art of record because it fails to provide an association and use of SEQ ID NOs 1 and 2 for determining a CAPS marker in assessing genetic traits and QTLqPD05.
A review of the art indicates that QTLs associated with soybean yield were actively studied.  Kang et al. is made of record for providing Population-specific QTLs and their different epistatic interactions for pod dehiscence in soybean (Euphytica (2009) 166:15–24) and provides for Satt 215, which appears to be QTLqPD05.  Han et al. (Euphytica (2021) 217:120) is post filing art, but is made of record for the teaching of QTL Mapping of Domestication-related Traits in Soybean (Glycine max) and as evidence that QTLs were studied in Heihe 43 and Heihe 18, and that qPD05 was identified and characterized to include 19 genes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/Primary Examiner, Art Unit 1631